Hushes, J., (after stating the facts.) We are of the opinion that the evidence in the case shows that the appellant Mignon Culberhouse received from her father one horse of the value of $125 and an insurance policy upon his life in the sum of $4,000, upon which she received $4,000; that it does not clearly appear that said horse and said policy of insurance were intended as gifts, and they must be held to be advancements to the said Mignon Culberhouse. Robinson v. Robinson, 45 Ark. 481; White v. White, 52 Ark. 188. The material question in this.ease is, how shall the value of the advancement be estimated. Shall it be at the date of the insurance policy, at the date of the payment of the last premium, or at the death of insured? Section 2486 of Sandels & Hill’s Digest, under the head of Advancements, provides that “the value of any real or personal estate so advanced shall be deemed to be that, if any, which was acknowledged by the person receiving the same by any receipt in writing specifying the value; if no such written evidence exists, then such value shall be estimated according to its value at the time of advancing sucb money or property.” We are-of the opinion that the value of the advancement of the policy of insurance should be estimated as of the time of the right of possession or beneficial interest accrued, which was at the death of the insured, the father of the beneficiary. We think this view of thq case is in consonance with equity, and what is presumed from the facts in this case to have' been the intention of the father, and that it is supported by the case of Cazassa v. Cazassa, 92 Tenn. 576. Not until the death of the insured did the beneficial interest in the policy accrue, and the beneficiary thereafter received $4,000 upon the policy. There are only two cases upon this question, it seems, — the one cited here from 92 Tenn. and the other is Rickenbacker v. Zimmerman, 10 So. Car. 110, in which latter ease it is held that the value of the insurance at the time it was taken out, and the first premium paid, together with all premiums subsequently paid, must be treated as an advancement. Reported in 30 Am. Rep. 37, and cited in 1 Am. & Eng. Enc. Law, p. 217. The decree of the chancellor is affirmed.